Title: Thomas Jefferson to Patrick Gibson, 17 February 1817
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello Feb. 17. 17.
          
          Your favor of the 13th came to hand last night, and confirms what I had not doubted that the error stated by mr Dufief had happened at Philadelphia. if the same has taken place with mr Steele the collector I shall be happy that it be corrected; because I feel much obligation to the Collectors for their kindness respecting these parcels. I should not have troubled you with this but that I feel how much much I owe to you an apology for the repeated troubles you have had with these numerous little consignments, which have been so uselessly multiplied by my correspondents mr Cathalan at Marseilles and Appleton at Leghorn. instead of keeping the articles together & shipping all together, they have sent them off one by one as they collected them, and by any vessel which happened to be in their place bound to any port of the US. this has produced transactions with the Custom houses of Boston, New York, Philadelphia, Baltimore, Norfolk and Charleston, and multiplied your trouble still more than mine. I have now some parcels at Charleston, for which I fear a conveyance will not be readily found. as I shall annually recieve things from mr Cathalan, I shall desire him to send them all together so as to give us but a single transaction with one collector in the year, and to guard you from being so much harrassed again. I salute you with affection and respect
          Th: Jefferson
        